Citation Nr: 1809817	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter, L.R.



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to December 1948 and from June 1951 to February 1954.  The Veteran passed away in July 2014.  The appellant claims as his surviving spouse and was substituted for the Veteran as the appellant in January 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The appellant testified before the undersigned at a personal hearing held in September 2015.  A transcript of that hearing has been associated with the Veteran's electronic claims file.

The Board remanded the issue in December 2015.  The matter again is before the Board.  Based on the completion of the requested development, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

A right knee disability was not manifest in service, arthritis of the right knee was not manifest within one year of separation from service, and a right knee disability is not otherwise related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As noted above, the appellant was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claim.  Here, the undersigned clarified the issue on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ held the record open for an additional 90 days to afford the appellant the opportunity to provide a medical opinion in support of her contentions regarding a relationship between the Veteran's right knee arthritis and his active service.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

The Veteran, the appellant, and their representative have not otherwise identified any potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  In addition, there is a one year presumption for malignant tumors.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran and now the appellant contend that his right knee arthritis was due to an injury while playing baseball or softball during active service in 1952.    

The Veteran's service treatment records did not include any indication of right knee problems until May 1952, at which time the Veteran sought treatment for a right knee strain incurred while playing softball.  X-rays were negative.  A February 1954 Report of Medical Examination noted that the Veteran had received a twisting injury in 1951 [sic] while playing ball.  The Veteran reported that the knee felt weak at times.  On testing, range of motion was normal and the cruciate ligaments intact.  There was a slight relaxation of the medial collateral ligament.  

May 1960, September 1964, November 1968, November 1971, and April 1972 Reports of Medical Examination included normal examination of the lower extremities.  A May 1960 Report of Medical History included the Veteran's report of occasional dull stomach pain and carbuncle or boil, but that otherwise he was in excellent health.  At that time, however, he did report a history of "trick" or locked knee, without any discussion or notation of the specific problem.  In a September 1964 Report of Medical History, the Veteran stated that he suffered from "occasional functional indigestion but other than this my general health is excellent."  At that time, the Veteran specifically denied a history of "trick" or locked knee, lameness, arthritis, or rheumatism.  In a November 1968 Report of Medical History, the Veteran described his physical health as excellent and denied a history of "trick" or locked knee, lameness, arthritis, or rheumatism.  

In a November 1971 Report of Medical History, the Veteran stated that his present health was good and he again denied a history of "trick" or locked knee, lameness, arthritis, or rheumatism.  He did report a history of cramps in the legs and stomach trouble.  The Veteran was noted to have hyperacidity of the stomach and suffer from air sickness.  In March 1972, the Veteran was seen for a 3 to 4 month history of a painful right elbow.  X-rays were negative and the impression was mild tenosynovitis.  At that time, the Veteran did not report any ongoing right knee problems.  In April 1972, the Veteran stated that his health was good and he felt fine.  In another April 1972 record, the Veteran denied a history of arthritis.  In May 1972, the Veteran reported continued pain in the right elbow, but failed to discuss any right knee problems.  A July 1972 examination of the lower extremities was normal.

In June 1987, the Veteran denied arthritis or joint problems.  In November 1987, the Veteran denied a history of arthritis.  In January 1988, the Veteran denied a history of joint pain or arthritis.  On examination, strength was 5 out of 5 in all extremities and there was no swelling or other noted or reported problems.  In October 1988, April 1989, May 1989, July 1989, and February 1993, during hospitalization for an unrelated issue the Veteran was noted to have full range of motion, but there was no specific examination of the right knee.  In April 1993, range of motion was noted to be within normal limits, again with no specific examination of the knee.  In September 1993, range of motion in all extremities was normal.  November 1999 x-rays showed tricompartmental degenerative joint changes that were consistent with mild osteophytosis.  

During his visit to establish VA treatment in November 2003, he denied any specific complaints.  No problems were noted on examination of the extremities.  In March 2004, the Veteran was noted to have arthritis that had improved with conservative treatment and the use of various magnetized jewelry.  The specific joint or joints involved was not noted.  He continued to be active and golf 5 times per week.  

In September 2008, x-rays showed a mild bilateral valgus deformity and tricompartmental arthritis that was greatest in the lateral compartment.  July 2010 x-rays showed moderate to severe osteoarthritis of the bilateral knees.  A December 2010 VA treatment record documented degenerative joint disease of the knees and back and the Veteran was directed to continue to use a single point cane.  A March 2011 VA physical therapy record included the Veteran's report of pain in the right knee that was described as 3 to 4 out of 10.  He used a cane, but wanted a rollator walker for extended walking.  In March 2012, the Veteran requested bilateral knee braces and the record stated that he was known to have severe degenerative joint disease of the knees.  July 2012 x-rays showed advanced degenerative joint disease of the bilateral knees.  

November 2012 and August 2013 VA treatment records indicated that the Veteran's right knee problem "began when he was in the Korean War."

In his original December 2012 claim, the Veteran contend that he first injured his right knee in active duty service in 1951 at Schofield Barracks at the Hawaiian Infantry Training Center.  He was playing baseball with his men when the knee was injured.  After service, the Veteran continued to have problems with the knee, but as a trained officer he toughed it out.  Over the years his knee had gotten worse.  Recently the Veteran had sought treatment for the knee and was presently in physical therapy for the knee.

A January 2013 VA medical opinion is of record.  The reviewing medical professional noted a review of the claims file.  The reviewer concluded that it was less likely than not that the right knee disability was incurred in or caused by service.  The rationale documented the May 1952 right knee strain and x-ray showing fluid in the suprapatellar pouch and the other medical evidence of record.  The reviewer concluded, however, that there were no further complaints / problems / evaluations related to the right knee until 1999.  In multiple Reports of Medical History the Veteran reported a history of right knee injury, but all contemporaneous examinations showed normal lower extremities.  Review of the medical literature notes that the bilateral knee arthritis was more likely a consequence of aging and use, as he had bilateral knee degenerative joint disease, rather than due to his acute right knee injury in 1952 that appeared to have resolved, as there was no documentation of ongoing problems related to the right knee as reflected in the multiple Reports of Medical History and Reports of Medical Examination.  

The remaining records document ongoing right knee problems with treatment of various types, including steroid injections, pain medication, and assistive devices.

During her September 2015 Board hearing, the appellant' representative (who also had represented the Veteran during his life) noted that the Veteran damaged his right knee during, specifically in 1951 while playing baseball with his men.  The Veteran continued to have problems with his right knee from that time, but as a trained officer he toughed it out.  Over the years, the knee got worse until he spoke to medical treatment providers about it.  The left knee ultimately also went bad because the Veteran had to favor that knee due to the right knee problems.  The Veteran's daughter testified that from the 1960s "sometimes [the Veteran would] be walking along and then his knee would buckle and he'd kind of fall down to the ground or catch himself just before he fell.  And he said I have a trick knee.  It was his right knee.  And, uh, he didn't really explain.  It wasn't until later, like more recently when I was taking him to the doctor, he would complain to the doctor why his knee was acting up.  Then I understood it was from this injury back in Schofield."  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran had a right knee disability that was incurred in service, was manifest within one year of service, or was otherwise related to service.

In reaching that conclusion, the Board finds the opinions expressed in the January 2013 VA medical opinion of significant probative value.  The opinions were based on a review of the claims file, including the lay statements and the medical evidence of record.  The examiner concluded that it was less likely as not that the Veteran's right knee arthritis was related to service and more likely was due to the natural aging process and use.  The rationale was based on the fact that the arthritis was in the bilateral knees, rather than just the right knee that had been injured in service.  The opinion also extensively discussed the medical evidence of record and how there was a 40 year gap between the Veteran's injury and any further complaints or treatment for the right knee.  The medical studies considered also supported a finding that the right knee arthritis was the result of aging and use.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's right knee arthritis was incurred in or otherwise related to service.

As noted above, the Board held open the record following the appellant's hearing to afford an opportunity to obtain a medical opinion in support of her claim.  No such opinion is of record.  The sole medical evidence in support of the Veteran's and appellant's assertions are the VA treatment records documenting that the right knee problems stemmed from the Korean War period.  Such statements, however, clearly were merely transcriptions of the Veteran's contentions and not medical opinions as to the etiology of the right knee disability.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  To the extent that such statements can be construed as medical opinions, as they did not include any rationale for the opinion provided the Board affords significantly greater probative weight to the January 2013 VA medical opinion. 

The only other evidence supporting an association between the Veteran's right knee arthritis and service are his, the appellant's and their daughter's lay statements.  In that regard, the Veteran can attest to physically observable symptoms and diagnose certain disabilities in some cases.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  They are competent to report ongoing problems due to a "trick" knee.  The Veteran's daughter discussed how the Veteran described a "trick" knee from when she was a very young child in the 1960s and there were instances when the knee appeared to give out.  That said, the Veteran was not consistent regarding ongoing knee symptoms from his injury in 1952.  We conclude that the medical documentation of normal joint functioning for many years following service and the Veteran's denial of any joint problems during several of those examinations to be far more probative than revised statements advanced in support of a claim for benefits.  We conclude that it is expected that someone seeking ongoing treatment would provide the most accurate information so as to receive the most appropriate treatment. 

In reaching that conclusion, the Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  See, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, arthritis of the right knee was not noted, manifest or identified during service or within one year of separation.  Indeed, x-rays at the time of the 1952 right knee strain were negative for traumatic or other arthritis.  In addition, the Veteran did not have characteristic manifestations sufficient to identify the disease entity during that time frame.  38 C.F.R. § 3.303(b).  As noted earlier, we find his eventual report of ongoing right knee problems from 1952 to be not credible.  The Veteran repeatedly denied any right knee symptoms after May 1960 during service and for multiple decades after service.  The Board acknowledges the argument of the Veteran's and appellant's representative that the Veteran was "toughing it out" in not reporting the ongoing problems, but the service treatment records include multiple complaints of back and right elbow problems, as well as the 1952 knee injury, which suggests that the Veteran, in fact, was willing to seek treatment for acute or ongoing orthopedic problems.  Similarly, he sought treatment for other non-orthopedic symptoms.  The Board finds it significant that the Veteran did report the knee problems during the May 1960 Report of Medical History, but not on any subsequent Reports.  Such notations indicate that whatever right knee problems he was having in the aftermath of the 1952 injury had resolved by the time of these subsequent Reports of Medical History, given his specific and repeated denials of the same symptoms that he had previously reported experiencing.  The Board is unable to reconcile the Veteran's numerous explicit denials of ongoing right knee problems with his reports of a "trick" knee to his daughter beginning in the 1960s, but given the clear documentation of multiple explicit denials of ongoing right knee problems in the medical records, the Board will afford these contemporaneous documents greater probative weight.  In light of the foregoing, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

Thus, the preponderance of the evidence is against finding that the Veteran's right knee arthritis was incurred in service or was otherwise related to service.  Instead, the contemporaneous lay and medical evidence demonstrates that after the 1952 right knee injury he did not have ongoing problems beginning at some point after February 1954.  The precise onset of right knee symptoms is unclear, but given his numerous denials of symptoms both in service after February 1954 and after service for many years, there clearly was no manifestation of arthritis in service or within one year of separation from service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a right knee disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


